' Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 1 of 14

Unived An
PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05 2015) gouthern OIF ger
IN THE UNUPED STATES DISTRICT COURT SeP 23 2020 .

FOR THE _SOUJHERAL DISTRICT OF TEXAS
Clerk of Court
HOUSTON — DIVISION David J, Bradley, Clerk

BOBBY _ SMI ~-SPN*O15Y46710 CLEFRORD TATREAX SPN 02391 508
Plaintiffs Name and [1D Number Sf owe Oye on don behalf of @ class cf other
Sinai Si

HARRTS. COURT TEXAS ATL

Place of Confinement

 

CASE NO. :
(Clerk will assign the number) |

 

V.

Eb GONZALES- She ef Hatrrs Gaurty , Teas , ACO Baker Strect Houston,

Defendant’s Name and Address Texas 77002

JOHN DOE C= Chie of Hants County Tas Jail |Q00 Baer Street
Defendant's Name and Address Houston | TeExa.s 17002

HARETS _ COUNTY, TEXAS | OFFTCTALS 101 Preston Sree Houston, TEx

Defendant’s Name and Addregs  77Q02
( DO NOT USE “ET AL.”)

 

 

PATOME BENTSTON

     
     

RT| INSTRUCTIONS READ CAREFULLY
NOTICE:

Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink. or typewritten. You. the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If vou need additional space. DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18. Federal Rules of Civil Procedure. Make a short and
plain statement of vour claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. Tf vou are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID). the list labeled as "VENUE LIST™ is posted in your unit
law hbrary. [tis a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (1FP

LL952-8-16
' ’ Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 2 of 14

‘

- 1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 fora total fee of $400.00.

 

2. Hyoudo not have the necessary funds to pay the fee in fullat this time, you may request permission to proceed

in forma pauperts. [In this event vou must complete the application to proceed i forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of vour inmate trust account. HP vou are an inmate in FDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperts data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if'a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of'a tiling fee” See 28 U.S.C.
$ 1915. Thus, the court ts required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate.
assess and collect the entire filing fee oran initial partial filing fee. then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

 

4, [f you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
informa pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __ YES & NO
B. [f your answer to “A” is “yes,” describe each lawsuit in the space below. (ff there 1s more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s) __
Defendant(s)

we)

Court: (If federal, name the district: if state, name the county.)

4. Cause number:

nm

Name of judge to whom case was assigned:
6. Disposition: (Was the case dismissed. appealed. still pending?)

7. Approximate date of disposition:

I. PLACE OF PRESENT CONFINEMENT: fheaer7ss-. Gunly texas Jai{ oo
5

LLO52-8-16

 
' Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 3 of 14
Il. = EXHAUSTION OF GRIEVANCE PROCEDURES:
Have vou exhausted all steps of the instituuonal aries anee procedure? x YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution
(NOTE | Rams COUN, , Texas Jail ob cials do net prawide copies Stee |
IV. PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Bobby. Sruth Ch thord Fairs, - ond on ther__
oon and on behall of a class o& cher similarty Situatec| 1d0o

Baler Street - > Hangs Cowtk, y Vall, Houston, 14 lecas_. 11002.

B. Full name of each defendant, his official position. his place of
employment, and his full mailing address.

 

Defendant #1: Ed. Gonzales ~~ Shen fe ee. Hans. Lo Teas, {Q00
Baler Street. Houston, Te leas 770020

Briefly describe the actts) or omission(s) of this defendant which you claimed harmed you.

 

Defendant#2: John _ boo L- ~~ - Chie. ab Hams. Coury, Te lexQs. dal
[300 Baer Stree} Houston, Texas 77802.

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

  

, "Texae PBs, (001 Feskon Streak
Tce Tool ne

 

Briefly describe the act(s) or omission(s) of this defendant which you clatmed harmed you.

 

Defendant#4: Teyas Pest oe Cominal dasiice- fer}
Shoo) tree Blud Austin, Texas 7ST)

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

 

 

Defendant #5: _

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

V. STATEMENT OF CLAIM:

a4

LLO52-8-16

 

 
1

Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 4 of 14

~ State here in a short and plain statement the facts of your case. that is. what happened, where did it happen.
when did it happen, and who was involved. Deseribe how cach defendant is involved. You need not give any

VI.

VIL.

VIL.

eS

legal arguments or cite any cases or statutes. Tsou intend to alleve a number of related claims. number and
set forth each claim ina separate paragraph. Attach extra pages if necessary. but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE. THE COURT MAY STRIKE YOUR
COMPLAINT.

Ae L Plain | Bob Smith (hereracder “Plaink®. Seth") Was arrested

on. Febniary. 5s

of Buran _ ol ol “hot: Nin 3nd beaved Inthe}

Cough Sarl ory & 220,000 bora. Plein fe. Sanith. ha kee ill
detainal | in DePandarks Hom's Go. dail charinaPler “YD
SDSlace said dete en

od + Plain ct fal Rae (neretnabta- Phomtap Faichnc el
ayrested_on July (2090, by Delencdards on the levas technical
Cc AA AGE HUA FoR CONTINUANCE. |.

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
Statutes.

WHERERORE, oinlis (ep ocHPully rcouesks pee the. walle ssing
“Esme Amped Pace #4 ee CONTINUANCE

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
. fa NX : poo
Hobby Southend Ci Pieed Jucksory, lotrel

B. List all TDCJ-CID identification numbers vou have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to mn

NET FY RS} Ge Plait | Foirx) ee

SANCTIONS:

A. Have you been sanctioned by any court as a result ofany lawsuit vou have filed? YES &_ NO
B. If your answer is “yes.” give the following information for every lawsuit in which sanctions were

imposed. (If more than one, use another piece of paper and answer the same questions.)

1.
2
5
3.

4.

LLO52--3-16

Court that imposed sanctions (if federal. give the districtand division):

 

 

Case number:

Approximate date sanctions were imposed:

Have the sanctions been lifted or otherwise satisfied? YES NO
- 4

Fy. DeRndant M (he De eee Ch Potent ch in’

shi Ny

 

 
Case 4:20-cv-03312 Document1 Filed on 09/23/20 in TXSD Page 5 of 14

WGosteueece pP Vv. STATEMENT OC Clagm or”

 

 

parole Viclaton oF parce (hereinatter “Yor” OS
of Psilire to report. la March of QoQ2.and booked in

 

 

tbe Deferdarits! joi] cothout bond. Plotobi? FalrPa has.

 

heen legally detoined jin beRerdanis jail. since Said date.

 

5 flajntfe Smith and Fas rag were ar Wen, Cororasricss
Cherenafter | CONTH=(?"' Supork -being precessed Int the.

 

X

 

beMndants' jail, Atthaugh | Palahtts were placest in TO
Days Coseruance. per. Dettndarsts & Genzales CLherein-~..

 

 

aPer “heRadant Genzales") and Jcdhn Doe LF Cheran—

 

after “De&rdaat Doe CL“) ja CO\MA-19 pol oy

 

4. Plainkt Smith was ony given 2 COUTD-I9 test |
~ a t
ence since his detenton In deferclants’ jail.

 

 

5. Plamt Faire has never been given 2 COUDb-19

 

fest while being illepolly deteined in Debemdards, /24/

 

. dard deaprie of his. MOY NeeroUs aontten and verbal

 

recliests. 8. |

 

(. beLenclants deo not enfarce oe Repuiine Bie ‘(ornales. incjell =
. on (at L staf +5 follecs the Federal or Texas Covya- IS

 

 

{6 Feet Social. Bistancing danas, d& Dencdant* ja \, ,
7. Defendants ree Platts to. Sleep. anal fue inches...

 

team. €ach ether ab then" ya Co.

IP DeBrdantks do net caPoree of FeeUICe to pl elntt DRs. .

 

_INo Wear a maskin accordance dh Texas CoOmp~le

 

Mas Ogancatory, Pesuirernent \aund , ia thes typ ( Tomates -

 

 

MA
ase 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 6 of 14

 

Ling aras.anal_outside such jsils inmates liwiap areas,
cm peBrdants cdo pest lasue seut masi¢s_scsell masks

 

 

Hy rey usin therr CONNMSS AUT adioul y. and oply issue —ocgdk |
( .
masts Ce, LDrch are disposal) once a reoth te Plains.

 

rf
Abba ich, beLenclonts Issue. Out disposal smeaasks to thet

 

Noy) stal® upon there Werb al ren lets

 

i
[© Dedeaclants dx oot | NSE. — oot Qe ethers mse hond

 

a

sant Ze plasitc gloves, hieach or other aAcloayate

 

J

 

mlesnits Suppl tes: ec epitipn eer Le piorabtes. atthere

 

 

i bedankt kant pais jal Linas

{uiag Areas far CONTA ly traces ec other yst Althouoh,

 

 

areas Pen COUTD— IO +races Qn slhenstse

 

ta. DeReedants clo not weewly ac mM

 

release Roe thele “ail... alae fc dovip= 1S Qe

pelondarts Asn L hon=.pl olantiGs jail lerasfes living.

 

—t

Ce-test pl yobtR fc Cozy -19._ A

 

fest ancl pees thea jail stab membees Rr GMb

 

Wweeldly [roocetly

 

 

rl) Visite ith there f aurniliy Members and assoclades.

 

SInce March ar Sooo dey his neesenr Ase, Qnd Ppa-

 

Dera daats jou COUTD—!9 paling .

 

 

Jd Debpdanks_ pe. denyicg Piaieh access +o Jhehm

 

joik's: low | ibrany. 2nd access: te lore (eseach Makr—-_

 

—+
l

lals | mad fer NePon chants’ jal CAYZD—- 1&8 policy,

 

 

 

UB

 

 

 

 

(3 Dedacarks "haus. cancel Plame Fishes. ard prruclepe s-
Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 7 of 14

5 DeCpdants are, denying PlainBF&s wholeseme Jail. meals

 

 

_ on hat Pooks and. per Beonciorts!, JOU COMED = (2 poley,
a He. Delindaris ‘hove canced churdn senylces. dad denying :
UPlarntths fan . exercising thetic religtus: bebi cs. and peor 3

 

___Welondantks*. jal CONTD—- |%. policy... :
_1Wa. DeRndants haue cancel all. Amenzans: tuth Disabrlt- .

 

tes_procec| ures. ore practices ane per Dertoctents jail —

 

. COND ~ AS. poltoy—

Is PlatnhRs have. giteved, Yheough. Dedkactonts! Temnale

 

jl@rteuance Pecedure.. each ard ever Y gible
_|imater ac stated mbouc; bub to no. ous DeRndants
haue. Ghelly Pajled to cesslu2 sudh_/} fe Yareatenine

 

jaws. Al though | Defendants Gonzales, Doe £

- arteyable ISSUES thus, denied Plamd® grieuances.._ 4
|B. DeRrclort Gree Abbott ChereraPher De@erckart Abbe)
has executed Governar.or the Stabe oP Texas Execute.

COVT-19. Orders ia. Marth of F529, and per Texas State.
( Harts: Coury,

—
pe

— Wrexas. Ene als anal their agents. have shelly to reduce.
Ine jail plank inmate ja

 flexceeded) there. ofpinsl ply Qe
Hand 50

SHON arn. have
lamate js eee
lely to, misepprop rile. Federal Pasching! andto

 

_scOnhnuwe.. Modem “doy sey

6, Deadant Abbott is Ful\ dware that DePendarts

 

_ IGan zeal cs) Doe ty Hames Coury ; Te Texas, eflYals dnd.

 

 

fheir- agents

are. Knowiagly Welaftcp. his COVD-Ia

 PExecuhve . Orders, Federal @QVZD-19. laos, ape

 

 
Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 8 of 14

 

A Fonts Civil nents, but nonetndess. ..

as refused te_totecuene, in. accordance. “with TeKas _

. nseeprnh. Code \auks and Federal. ‘ads sel the,

 

United Stohes ard [exas Constluttons,

 

| Dbebeadarnt’ (exas- Department av Ca@ayical. Justhce Parle.

 

 

lusion (heretnatee “TRGT- Pp") are Krowicsly. BUSING
bene Authouihy- Under Texas (ads and. Constrhution by” a

 

 

issui Ag ‘blue. pardle LWarartks: agemst Plat Firfne, aher.

 

 

planlifs, ond. Texas. pamlecs 2 sec tramp- up| bogus. wolation :
© parale charpes, apd. Solely poe Destmdarts, jeu tomate.

 

ulahoan ahill coahaue to exaced the. ania Hinenoke, au l.

 

~qPSP

ulstio n. ard. Gusraniee, dak. Plomntie. Fairekx. ana.cthe .
laiokEs cal continue te be | ucts CONZD-)8. and

 

ge: CAUTIDA9. ard Summr]die rern, CONMTBA. oo
; deRercarsr TDCI- PD are. also atusies ther outperty.

 

antee that DeLenlants jot ull \ be Comsisted of over |
| Sax, of thetic inmate. jal pubbobanh be Orly anan—

 

Vielemb fechatcal \paccle Welators jn there 7 f aul, ord x lhe.
her DeRrdants. dad theni.caa. misappaepste Federal.

 

|S, Play aliis. ere. Sibir

fardines.
3 the. Delendarks uoder heir

 

lor. oF stat.

 

~ hedtutdual seer ASaal <spacrhy. Unpler ce
_ lads.

rt Ab al mes heres Ny the DeNendanbe ene. arg under
Color ch state larse

 

; lbs Defendants aire. daicorstaly 2 oral o Hraiy & exposing’

 

 

4
Case 4:20-cv-03312 Document1 Filed on 09/23/20 in TXSD Page 9 of 14

 

co nf UE subjecting PlarnbOes Seats Far Paw, are other- |
- flares jail. intiaes. to COUT — a) to. quarockes they

 

 

sufi rarapiniraer es Ny andl as ell as

 

 

 

certatn ! ‘out “ab leis cy, Teeae the Fale

 

Tecas and bthec. States: ab this County.

 

Deer ants ads _@S describe. iq io parseraph= | through |
, Supra, Constitute clear Jiclalene of. Plaintife Sint,
WP Playas Fairfax, and alher plaredtRs: -

 

 

 

 

b. Eighth Araendment. Ridth to. bail reasonable. all. .
C,-Etchth Amendment. Raph te be tree From crue)
ag Unusual. pusishereeth,

 

Wo a. Feurteenhh Denereen Bish ACCESS ss cout

 

 

~ - Sed. mein Be exercising Access

| by sae iphts) ard
qo Fourteenth Arn enctenarl- Rights be afborvled due |

 

cess Sal efual p cohechoan of lau -

AB? Plated Sra | Dawns Fairfax and other p slainths

 

 

lated by all the DePendants cahen hey delibersialy SXPOK

 

{and so vest them te COWD- AT dad also _pedised to

 

 

 

compl ys sad enParre Federal CDi Fee Segal.

a, Fist Panenalnert Etght te redress of ron

LLS,. and. a Consttutten PR). Rights were Lnoudinaly U(Q-
base 4:20-cv-03312 Document1 Filed on 09/23/20 in TXSD Page 10 of 14

histancien anal CONTD—-|8 Prevention lay OS, dod test |

 

 

repularly pre-test Yes Poe COYIS=I9 to this preserk |
ate. yo

 

S_All the bePondanhs winlebed Pam Scns aod Fares |

 

US Constitehhan Fast; Eights ood Fourteenth Amendments —

 

 

Rients Veg abhch ad amplomented cra enfbrceak heic bedi
all uaconshtutranal COMTD~\9 nolfotes ancl procedures

 

oF

lel desioned tp 3 usromlee the spreading of COW =19. COD -)9 _|

 

Hes Yer, olher plaisills <¥ coh SHzeas * of Harrts- Cain,

 

Tas; the State Texas ancd United States, |

 

e DePercant TDCT= PA viclatedd Pop? Es) trae LLSS.

 

Cy Tex oS Constiudions Richts when Phen Knowing

 

U

 

 

ic : inlabtisn
ChARpES_ Sf point! ne this COWp— {9 Crisis, snd calely.

in cet, shen oD bis lesal acd tes and +o guarsckes

 

nat he he exposed | sulecten to CE\LTP-19 aha auth g/

 

 

Flic Paom COMI IS, la Bederclarts fail.

 

 

 

BO, Derr ertacanis Gon Zales, Doe TC and Harri
énuals Knansiady Utolaked Plarni Smith US. ard

 

Texas? Constthibtons Raph When thoy:

 

a denied lta. to Sipps iq La actial telory cour

 

 

 

for auier geuen (2) cna ott St —

b. neld in ja OOS excessive 39.0092 bail ord |

 

c. refused to. release | ole Shara jail on 2 Reson. |

 

KeeoQnizance bond. _t

 

Defendants ache as fectial descnbed in parsersphs)

 

 

saya dhs Supe... _canstitule clear ufslatons "of Federal _
| QF oe

 

 

 
pase 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 11 of 14

LOM p—!9 Guidelines CENTP=-19.. Aich, RelieP Econdmy anal

 

Sec uctby Ack: Aemerie-snes och Dsahil tres hot ond also.

 

 

Texas Wesith g Sarehy aad Gourmmernt (Code |auwis

 

 

 

 

 

relice as lls:

 

 

A. Ressacd Plan} Ps Ina ith ao ajo punittve damapes

 

tn the amount on S millyoq dollars a Piece... for.

 

 

Such ciel pucisomerts they sutP-pecd by Desemisats
B. Re oard Piant Smith and Fei rPoy monekou,

 

Y
Aamanes ié the amount op a mMillfean adlars,

 

 

oO ~ K x .
C Corti xy this auch achon as 2a class acten

 

Db. Enalber 2 CUdemect that the DeoRradaont Wi dloted

 

Plantes Sith ana Feicfoe Unted <= Stete.s 2ack
Texas Conshbulbaas Riahts ancl also Ualodtedd Feclerol

 

ark Tevas laws oe

 

E Noclare thak DePendanks CONVTD-([Q veel poirstes are.

 

CG
UNO osstie has. a

 

FE Neclare that Deferdont- TOCI-Pp perele pron -

 

 

reyecoahoa wre! Tank policy is uncenstitdtional_

G. Declare jet Delendant Hayes Burry, T¢ Jexas_ OCEraoks

 

 

cleaytog PlatiniifPs Smuth and Fole-Rag- are clher plaudits

 

a Pe sen [<¢ COG ZA ce CPR) Boeck ber A ncn-Vvident

 

ana Vialahua of Parole ch depe SUN Coastal

 

4G

 

 

 
hase 4:20-cv-03312 Document1 Filed on 09/23/20 in TXSD Page 12 of 14

Enter 3 hen gacary resdtaliqing order oe

 

 

iminchaie meliel entering the veh ttenke war

 

th € Lo Ulowrtirc.: - ne
Ny

 

 

L test cach aad every ipl amate Por COUTD=— 194 =
UPOir Hacen [heir alpen: booking a jou nemale

 

in he it sail ‘ pe
a i]

Q test and re-test each and eNeny ail inmate for

 

COYTD =!F query week’ 7:

 

3. issuel pass = ete daily individual hand sani zers

 

 

plastic glou es_.ad, eouate masts Bnd adepuahe
\

 

CGheanian sSupplles ard “ptipmeet each pail

 

 

; D VE Xu
eanale plaints — oe

 

1 ctisinfesk all Lei jails innate) gaicy oR Ijuing

areas alery 15 minutes:

 

5 Onlocee the mandate, wearing of masts ja all

 

thei aul areas Cen, daycoaras, doom cells and eta.)

 

&, entoercce © Leet Saga Distancins throug their

 

 

eotire jail, [ ee

 

7 pest puss 6 Asef Social bistancine straosers an the
| Woors Ha rough ourk their enkice jail _

 

 

 

|
“1
x. pe Sue | PISS out aly an _jndivyidual mall of tile
paper to_eadn pail Lamate. / plainttts, . ——
9G pmvide Cath and Nery jail fplaintfs:

 

with an Individual jail INasle Tablet. fo athord

 

them direct access ‘bs Legal ceseadh moledals.

 

 

C
Males, haald s, Ousic Aire chores telterces

 

 

 

 

 

Mo
;

wae

pase 4:20-cv-03312 Document1 Filed on 09/23/20 in TXSD Page 13 of 14

majerals, Face Ti, lime Uideo uisits, Video Chucck sere
vices, and teleussten |
Gu. Seperate jal. inmates. whe Sentedt posilaue So Obs |
it apeael Weed labor inmates wee [igen peers)
. oo ne ace cept gook=in 5 herr fou pl intl {a inmates

 

— has been <harpeck with. violadtia, of parele
charges, misclenéaner 2rd non~vuioleat Nelony changes,

 

 

AQ. transporte plainhtes pl lametes. whe has been strtencee

 

to. perssa, Qral state. jot dene cathia 7 wording deys -

H 69 cho net transi plainhes. jaul. intnates te "y othe |

anon iam ate. Ii ucag quartes and a
4. peduce thar pi latah ees | jal gnamatess popu lohun be OD |
3 tog Nas lamates wnthin WS days.
| Gomeaisle ater an Crde- Poe Plemb ies smith and

 

_F: alrhay Tem thee jal

 

 

Fa Appear Class action _atlerriey Ben Coep, [GQ 5,
~ Calhoun | Stree}, Tallahassee, Florida 52301, , releprong

}
number (- 880-113-1222, ty represent Pl ountt (fs

__Spoith. spol Fer Rw. arch. the lainefSs. class.

 

- 4

—Enler on Onder declaring. "banal Smith and Raph
[> Under Innmineat danger of Serres. physi ca :

~Anjary

kh. Snter— Tarnporary Resraloing Orsher ardlertce the.

SeBadarts 4. he. prohibited Bim narasring 2rd

 

 

retaliating Daal PlainhDs smth and feprPac.

4c

 

 
Case 4:20-cv-03312 Document 1 Filed on 09/23/20 in TXSD Page 14 of 14

C. Has any court ever warned or noufied you that saneuons could be impesed? YESS NO

D. If your answer ts “ves,” give the following information for every lawsuit in which a warning was issued.
({f more than one. use another piece of paper and answer the same questions. }

1. Court that issued warning (if federal. give the district and division):

bo

Case number:

 

we

Approximate date warning was issued:

 

Executed on: Raptember (2, QO AB Bhaayhoctth { RoBRY _

ATE a
Se oft | PiainfitfF

 

PLAINTIFE?S DECLARATIONS

 

L. Edeclare under penalty of perjury all facts presented in this complaint and atuchments thereto are true and

correct,

{ understand, if fam released or transferred, itts my responsibility to keep the court informed of my current

mailing address and fatlure to do so may result in the dismissal of this lawsuit.

3. Tunderstand [| must exhaust all avatlable administrative remedies prior to filing this lawsuit.

4. [understand [am prohibited from bringing an tm forma pauperts lawsutt if | have brought three or more
elvilactions or appeals (trom a judgment ina civilaction) ina court of the United States while incarcerated
or detained in any facilitv. which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted. unless | am under imminent danger of serious
physical injury.

5. Lunderstand even if fam allowed to proceed without prepayment of casts. [am responsible for the entire
filing fee and costs assessed by the court. which shall be deducted in accordance with the law from my
inmate trust account by my custodian unti! the filing fee is paid.

Signed this [Q’*" day Of she pflber 200 Q2O_
(Day) month) (year)

tu

 

PO A 7 wy
Khffbiasd ga <Uibklers Rips
yonature of PMaintiff) eo

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.

Lgl at
